—Judgment, Supreme Court, New York County (Renee White, J.), rendered *57September 4, 1996, convicting defendant, after a jury trial, of two counts of robbery in the first degree, and sentencing him, as a persistent violent felony offender, to concurrent terms of 25 years to life, unanimously affirmed.
The court properly denied defendant’s motion to suppress identification testimony. The record supports the court’s determination that the delay in defendant’s arraignment was not for the purpose of depriving him of his right to counsel at the lineup in question (People v Fisher, 199 AD2d 279, lv denied 82 NY2d 924; see also, People v Braxton, 234 AD2d 50, lv denied 89 NY2d 1089; People v Jones, 224 AD2d 334, lv denied 88 NY2d 937).
Defendant’s motion to dismiss the second count of the indictment was properly denied. This count, together with the People’s voluntary discovery form, provided defendant with sufficient information regarding the nature of the charge against him and the conduct underlying it to allow him to prepare a defense and was also sufficient to prevent a subsequent prosecution on the same charge (see, People v Morris, 61 NY2d 290; People v Iannone, 45 NY2d 589). Concur — Ellerin, P. J., Rosenberger, Nardelli, Lerner and Andrias, JJ.